DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because the abstract is a recitation of the claims. The claims themselves are the legal bounds and legal description of the invention. The use of the legal phraseology of the claims should be avoided when writing the abstract. The abstract itself should be a short and concise summarization of the invention in its entirety, or at least the key features of the invention that can be summarized in the allotted space. Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGPub 2019/0155723, hereafter referred to as Park) in view of Byun (US PGPub 2017/0139643) in view of Vengerov (US PGPub 2018/0089275).
Regarding claim 1, Park teaches a storage device comprising: a nonvolatile memory device including a memory cell array configured to store a plurality of map entries each indicating a 5mapping relationship between a logical address and a physical address (Fig. 15 and Paragraph [0143], show the memory cell array of the memory device. Paragraph [0039] states that map data can be stored in the non-volatile memory device and Paragraphs [0043]-[0048] show that the map data contains logical to physical address mapping), and a page buffer (Paragraph [0147], states the existence of data IO buffers that are used with the memory cell array), a volatile memory device configured to be loaded with map entries, from the plurality of map entries, stored in the 10nonvolatile memory device (Paragraph [0065] and [0073], states that a random access memory can have various map caches and buffers and the map cache buffer can store a subset of entries of the mapping data in the non-volatile memory. Paragraph [0057] states that the random access memory can be DRAM (volatile memory)), and a memory controller configured to control the nonvolatile memory device to convert a logical address provided from a host into a physical address and perform an operation corresponding to a request on the physical address, in response to the request 15provided from the host (Paragraph [0074], states that a read with an address can be received and the map data can be used to convert it into a physical address based on the map data). Park does not teach the page buffer configured to store the plurality of map entries, wherein the page buffer comprises: a map buffer configured to store first map entries among the plurality of map entries, and a map index buffer configured to store second map entries 20arranged in an order based on a hit count corresponding to the number of times a map entry corresponding to the logical address provided from the host among the first map entries is hit.
Byun teaches a page buffer configured to store the plurality of map entries, wherein the page buffer comprises: a map buffer configured to store first map entries among the plurality of map entries (Fig. 3 and Paragraphs [0148]-[0149], states that page buffers that exist can be further partitioned to have map buffers as well as other types of buffers and caches that store map segments). Since both Park and Byun teach the use of map caches/buffers it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine the prior art elements according to known methods by modifying the teachings of Park to have a page buffer that also includes a map buffer as taught in Byun to obtain the predictable result of the page buffer configured to store the plurality of map entries, wherein the page buffer comprises: a map buffer configured to store first map entries among the plurality of map entries. Park and Byun do not teach a map index buffer configured to store second map entries 20arranged in an order based on a hit count corresponding to the number of times a map entry corresponding to the logical address provided from the host among the first map entries is hit.
Vengerov teaches a map index buffer configured to store second map entries 20arranged in an order based on a hit count corresponding to the number of times a map entry corresponding to the logical address provided from the host among the first map entries is hit (Paragraph [0018] and [0035], describes lists that are stored (in what can be considered an index buffer) that record the number of hits a particular item has and is sorted by the number of hits, one for expected and one for observed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the teachings of Park and Byun to use a list setup as taught in Vengerov so as to improve accuracy of the decision making regarding which items to keep and continue to monitor and which items to discard in order to make room for a new entry by utilizing a two-list framework for accurate detection of frequent items in a large data set (Vengerov, Paragraph [0011]).
Regarding claim 2, Park, Byun, and Vengerov teach all the limitations to claim 1. Vengerov further teaches wherein the memory controller searches whether a search map entry corresponding to the logical address provided from the host is stored in the page buffer in an order of the map index buffer and another buffer (Fig. 3 shows that a new item can be checked against entries in the first and second list (two buffers). Paragraphs [0038] and [0041] and Fig. 4 and 5 show the structures of the lists and that they are organized), Park further teaches  when the search map entry is searched in the buffer, the memory controller converts the logical address provided from the host into the physical address based on the search map entry (Paragraph [0074], as stated in the rejection to claim 1 if the map data is in the map cache buffer it can be used to translate the logical address to the physical address). Byun further teaches a page buffer with a map buffer (Paragraph [0148], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Park, Byun, and Vengerov teach all the limitations to claim 1. Park further teaches wherein when the search 15map entry is not searched in a first buffer, the memory controller searches whether the search map entry is stored in another location based on the first map entry (Paragraphs [0076]-[0079], describe the process of determining whether an entry is in the map cache by checking the various mapping tables cached and then checking the map in the non-volatile memory). Vengerov further teaches the index buffer (Paragraph [0018] and [0035], as stated in the rejection to claim 1). Byun further teaches the map buffer (Paragraph [0148], as stated in the rejection claim 1). The combination of and reason for combining are the same as those given in claim 1. 
Regarding claim 8, Park, Byun, and Vengerov teach all the limitations to claim 7. Park further teaches wherein when the search 20map entry is searched in the alternate location, the memory controller controls the nonvolatile memory device to store a first map entry corresponding to the search map entry among the first map entries as a second map entry in the buffer (Paragraph [0080], states that if the entry is not in the map cache buffer and searched in the map data in the non-volatile memory device it can then be placed in the map cache buffer).Vengerov further teaches the index buffer (Paragraph [0018] and [0035], as stated in the rejection to claim 1). Byun further teaches the map buffer (Paragraph [0148], as stated in the rejection claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Park, Byun, and Vengerov teach all the limitations to claim 8. Vengerov further teaches wherein the page buffer deletes a map entry having a smallest hit count among the second map entries from the map index buffer when the first map entry is stored in the map index buffer (Paragraph [0025], states that when a new item is added to the list the last key in the list can be evicted (deleted)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Park, Byun, and Vengerov teach all the limitations to claim 7. Byun further teaches wherein when the search map entry is not searched in the page buffer, the memory controller searches whether the search map entry is stored in the volatile memory device (Paragraph [0171], states that if the map entry in question is not located in the page buffer then a search will be done in a boost cache, which can be present in the volatile memory of the controller as stated in Paragraph [0148] and [0060]). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 11, Park, Byun, and Vengerov teach all the limitations to claim 7. Park further teaches wherein when the search map entry is not searched in the volatile memory device, the memory controller controls the nonvolatile memory device to read new map entries among the plurality of map entries stored 15in the nonvolatile memory device (Paragraph [0080], states that if the entry is not in the map cache buffer and searched in the map data in the non-volatile memory device it can then be placed in the map cache buffer). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 12, Park, Byun, and Vengerov teach all the limitations to claim 7. Byun further teaches wherein the page buffer further comprises: a data sensing buffer configured to sense read data stored 20in the memory cell array or temporarily store write data to be stored in the memory cell array, and a data caching buffer configured to output the temporarily stored read data to the memory controller or transmit the write data to the data sensing buffer (Fig. 3 and Paragraphs [0148]-[0149], states the page buffers can also have read/write buffers which are used to store data that is to be written to or read from the memory arrays and there are also chip/die level buffers that also facilitate the same). Since Byun teaches two buffers used to help transfer data to and from the memory array and partitioning a page buffer into multiple buffer/cache spaces it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by rearrange the parts of the device so that the page buffer includes both the data sensing buffer and data caching buffer in the page buffer (as all this does is change the location of the buffers and not their function).
Regarding claim 13, Park teaches a method of operating a storage device, the method comprising: reading first map entries among a 5plurality of entries stored in a memory cell array, storing the first map entries in a map buffer (Fig. 15 and Paragraph [0143], show the memory cell array of the memory device. Paragraph [0039] states that map data can be stored in the non-volatile memory device. Paragraph [0065] and [0073], states that a random access memory can have various map caches and buffers and the map cache buffer can store a subset of entries of the mapping data in the non-volatile memory. Paragraph [0057] states that the random access memory can be DRAM (volatile memory)), and determining whether a search map entry corresponding to a logical address received from a host is searched in the map buffer (Paragraph [0074], states that a read with an address can be received and the map data can be used to convert it into a physical address based on the map data). Park does not teach second map entries, a map buffer included in a page buffer, and sequentially storing the second map entries in a map index buffer included in the page buffer according to a hit count corresponding to the number of times a map entry is hit, and determining whether a search map entry corresponding to a logical address received from a host is searched in the map index buffer.
Byun teaches second map entries (Paragraph [0151], states that an MRU/LRU list exists and is stored in the map cache), and a map buffer included in a page buffer (Fig. 3 and Paragraphs [0148]-[0149], states that page buffers that exist can be further partitioned to have map buffers as well as other types of buffers and caches that store map segments). Since both Park and Byun teach the use of map caches/buffers it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine the prior art elements according to known methods by modifying the teachings of Park to have a page buffer that also includes a map buffer as taught in Byun to obtain the predictable result of reading first map entries and second map entries among a 5plurality of entries stored in a memory cell array; storing the first map entries in a map buffer included in a page buffer, and sequentially storing the second map entries in a map index buffer included in the page buffer. Park and Byun do not teach sequentially storing the second map entries in a map index buffer included in the page buffer according to a hit count corresponding to the number of times a map entry is hit, and determining whether a search map entry corresponding to a logical address received from a host is searched in the map index buffer.
Vengerov teaches sequentially storing the second map entries in a map index buffer included in the page buffer according to a hit count corresponding to the number of times a map entry is hit (Paragraph [0018] and [0035], describes lists that are stored (in what can be considered an index buffer) that record the number of hits a particular item has and is sorted by the number of hits, one for expected and one for observed), and determining whether a search map entry corresponding to a logical address received from a host is searched in the map index buffer (Paragraph [0011], the method discussed concerns detecting keys (logical addresses, technically an equivalent to logical addresses as both are used to represent and identify pieces of data at a particular location) that are observed at a particular frequency using the two lists). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the teachings of Park and Byun to use a list setup as taught in Vengerov so as to improve accuracy of the decision making regarding which items to keep and continue to monitor and which items to discard in order to make room for a new entry by utilizing a two-list framework for accurate detection of frequent items in a large data set (Vengerov, Paragraph [0011]).
Regarding claim 15, Park, Byun, and Vengerov teach all the limitations to claim 13. Park further teaches storing data in a physical address corresponding to the logical address provided from the host or reading the data 61PA446 14) stored in the physical address when the search map entry is searched among the map entries (Paragraph [0146], states that read/write blocks exist to facilitate reading and writing to the memory. Paragraph [0101] it is obvious that data is stored or read from the physical address that is identified based on the logical address received with the command as that is the purpose of mapping schemes). Byun further teaches second map entries (Paragraph [0151], as stated in the rejection to claim 13). The combination of and reason for combining are the same as those given in claim 13.
Regarding claim 16, Park, Byun, and Vengerov teach all the limitations to claim 15. Park further teaches performing a map update of updating the map entries when the data is stored or read (Paragraph [0072], describes the map update buffer which can store updates to mapping information that happens when operations are performed). Vengerov further teaches updating second map entries when data is observed (Paragraph [0025]-[0026], shows the entries in the list can be updated based on observations of the data that takes place). The combination of and reason for combining are the same as those given in claim 13.
Regarding claim 17, Park, Byun, and Vengerov teach all the limitations to claim 16. Vengerov further teaches wherein performing the map update comprises: 10increasing a hit count of a second map entry corresponding to the search map entry among the second map entries; and rearranging the second map entries in the map index buffer when the hit count of the second map entry increases (Fig. 3 and Paragraphs [0025]-[0026] and [0031]-[0035], describe the process of checking the lists and incrementing the count value of an entry in that list. Paragraph [0042] also shows the shifting of entries when a new entry is added or upgraded in position). The combination of and reason for combining are the same as those given in claim 13.
Regarding claim 18, Park, Byun, and Vengerov teach all the limitations to claim 17. Vengerov further teaches wherein performing the map update comprises: arranging the increased second map entry with a highest priority so that the increased second map entry is searched prior to the second map entry having a largest hit count, when the 20increased hit count of the second map entry is equal to the largest hit count (Fig. 3 and Paragraphs [0025]-[0026] and [0031]-[0035], as stated in the rejection to claim 17, it is possible for an entry to be shifted to the top of the list based on its hit count equaling the current largest hit count which can also affect which entry gets searched first). The combination of and reason for combining are the same as those given in claim 13.
Regarding claim 19, Park, Byun, and Vengerov teach all the limitations to claim 13. Byun further teaches determining whether the search map entry is searched in 62PA446[-0 the second buffer when the search map entry is not searched in the first buffer (Paragraph [0155], states that if any entry is not found a map cache then it can be searched for in one of the sub-buffers). Vengerov further teaches the map index buffer (Paragraph [0018] and [0035], as stated in the rejection to claim 13). The combination of and reason for combining are the same as those given in claim 13.
Regarding claim 20, Park, Byun, and Vengerov teach all the limitations to claim 13. Park further teaches wherein when the search 20map entry is searched in the alternate location, the memory controller controls the nonvolatile memory device to store a first map entry corresponding to the search map entry among the first map entries as a second map entry in the buffer (Paragraph [0080], states that if the entry is not in the map cache buffer and searched in the map data in the non-volatile memory device it can then be placed in the map cache buffer).Vengerov further teaches the index buffer (Paragraph [0018] and [0035], as stated in the rejection to claim 1). Byun further teaches the map buffer (Paragraph [0148], as stated in the rejection claim 1). The combination of and reason for combining are the same as those given in claim 13.

Claims 3, 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Byun, and Vengerov as applied to claim 2 above, and further in view of Mutalik et al. (US PGPub 2016/0077926, hereafter referred to as Mutalik).
Regarding claim 3, Park, Byun, and Vengerov teach all the limitations to claim 2. Park, Byun, and Vengerov do not teach wherein the memory controller searches the search map entry in the search map entry sequentially from a second map entry having a largest hit count to a second map entry having a smallest hit count among the second map entries.
Mutalik teaches wherein the memory controller searches the search map entry in the search map entry sequentially from a second map entry having a most recently used count to a second map entry having a least recently used count among the second map entries (Paragraph [0481], states that the LRU list can be searched in linear (sequential) fashion from most recently used to least recently used). Since both Park/Byun/Vengerov and Mutalik teach searching index entries it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the search method of Park, Byun, and Vengerov with that of Mutalik to obtain the predictable result of wherein the memory controller searches the search map entry in the search map entry sequentially from a second map entry having a largest hit count to a second map entry having a smallest hit count among the second map entries.
Regarding claim 5, Park, Byun, Vengerov, and Mutalik teach all the limitations to claim 2. Vengerov further teaches wherein when the search map entry is searched in the map index buffer, the memory 58PA446[-) controller increases a hit count of a second map entry corresponding to the search map entry among the second map entries, and controls the nonvolatile memory device to rearrange the second map entries when the hit count of the second map 5entry increases (Fig. 3 and Paragraphs [0025]-[0026] and [0031]-[0035], describe the process of checking the lists and incrementing the count value of an entry in that list. Paragraph [0042] also shows the shifting of entries when a new entry is added or upgraded in position). The combination of and reason for combining are the same as those given in claim 3.
Regarding claim 6, Park, Byun, Vengerov, and Mutalik teach all the limitations to claim 2. Vengerov further teaches increasing hit count of the second map entry is equal to the largest hit count (Paragraph [0042], as stated in the rejection 5, the hit counts can be increased to the point where one entry becomes the new top entry). Mutalik further teaches wherein when the increased LRU count of the second map entry is equal to the largest LRU count, the memory controller controls the nonvolatile 10memory device so that the increased second map entry is searched prior to the second map entry having the largest LRU count (Paragraph [0481], this is obvious since the list is searched sequentially if a new entry is promoted to the head of the list it would be searched first). The combination of and reason for combining are the same as those given in claim 3.
Regarding claim 14, Park, Byun, and Vengerov teach all the limitations to claim 2. Park, Byun, and Vengerov do not teach searching the search map entry in the map index buffer sequentially from a second map entry having a largest hit count to a second map entry having a smallest hit count among 20the second map entries.
Mutalik teaches searching the search map entry in the search map entry sequentially from a second map entry having a most recently used count to a second map entry having a least recently used count among the second map entries (Paragraph [0481], states that the LRU list can be searched in linear (sequential) fashion from most recently used to least recently used). Since both Park/Byun/Vengerov and Mutalik teach searching index entries it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the search method of Park, Byun, and Vengerov with that of Mutalik to obtain the predictable result of searching the search map entry in the search map entry sequentially from a second map entry having a largest hit count to a second map entry having a smallest hit count among the second map entries.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Byun, Vengerov, and Mutalik as applied to claim 3 above, and further in view of Venkatasubramanian et al. (US PGPub 2019/0163642, hereafter referred to as Venkatasubramanian).
Regarding claim 4, Park, Byun, Vengerov, and Mutalik teach all the limitations of claim 3. Park, Byun, Vengerov, and Mutalik do not explicitly teach wherein the second map entry having the largest hit count among the second map entries corresponds to a most recently used (MRU) second map entry, and the second map entry having the smallest hit count among 20the second map entries corresponds to a least recently used (LRU) second map entry.
Venkatasubramanian teaches wherein the second map entry having the largest hit count among the second map entries corresponds to a most recently used (MRU) second map entry, and the second map entry having the smallest hit count among 20the second map entries corresponds to a least recently used (LRU) second map entry (Paragraph [0032], states that the attributes that can be included in the entry fields can include a hit count as well as a least-recently used attribute value which means that the entry with the highest hit count can also have the MRU designation and the one with the smallest hit count can have the LRU designation). Since both Park/Bun/Vengerov/Mutalik and Venkatasubramanian teach attribute values in entries it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings Park, Byun, Vengerov, and Mutalik to also include a least-recently used attribute with the hit count as taught in Venkatasubramanian to obtain the predictable result of wherein the second map entry having the largest hit count among the second map entries corresponds to a most recently used (MRU) second map entry, and the second map entry having the smallest hit count among 20the second map entries corresponds to a least recently used (LRU) second map entry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132